Per Curiam :
Section 1780 of the' Code of Civil Procedure provides that an action against a foreign corporation may be maintained by a resident of the State for any cause of action. The .complaint alleges merely that the plaintiff is engaged in business in this State, and does not allege that he is a resident, and further alleges that the defendant is a foreign corporation. The allegations of the complaint are insufficient to establish jurisdiction. Upon the complaint •and an affidavit, which sets up no other jurisdictional facts, the order was granted for the publication of the summons.
We think this was error. The allegation of the transaction of business within this State is not equivalent to an allegation of residence, and the failure of the plaintiff to allege residence within the State is a fatal defect.
The order is reversed, with ten dollars costs and disbursements. All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted.